Case 3:21-cv-00087-RLY-MPB Document 1-1 Filed 05/28/21 Page 1 of 8 PageID #: 5




         EXHIBIT A
Case 3:21-cv-00087-RLY-MPB 51
                           Document 1-1 Filed 05/28/21 Page 2 of 8 PageID
                             C01-2104-CT-000103                             #:4/30/2021
                                                                       Filed:   6       11:36 AII
                                                                                            Clerl
                                                Martin Circuit Court                                                        Martin County, Indiana


                                         SUMMONS
                                In the MARTIN Circuit Court No.

JOSHUA K LAKE,                                                         CAUSE N0. 51C01-2104-CT-
              Plaintiff,

         vs.

FRONTIER COMMUNICATIONS OF
INDIANA, LLC,
              Defendant.




TO DEFENDANT:             Frontier Communications of Indiana, LLC
                          C/0 Corporation Service Co. - Registered Agent
                          135 North Pennsylvania St., Ste. 1610
                          Indianapolis, IN 46204

You are hereby notified that you have been sued by the person named as plaintiff and in the Court indicated
above.

The nature of the suit against you is stated in the complaint which is attached to this Summons. It also states
the relief sought or the demand made against you by the plaintiff.

An answer or other appropriate response in writing to the complaint must be filed either by you or your
attorney within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23)
days if this Summons was received by mail), or a judgment by default may be rendered against you for the
relief demanded by plaintiff.

If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must
assert it in your written answer.
           4/30/2021
DATED:
                                                     Clerk, Circuit Court of MARTIN Cou:'l y°'`                           f ,

                 (The followin g manner of service of summons is herebY designa~pd.
                                                                               r ):                                       4
                                                                                   _. v3=;~`      ~`•~•;• ≥r i S1~3 +.;       : ` ~'.
                                                                                                                            : •
                                                                                                            .,,         ~        -
                    X               Registered or certified mail. -                  •                     •
                                                                                               ' ~ ' •~-~—'.~y  ` . • ~   -    -
                                    Service on individual -(Personal or copy) at above,:qddres•s.
                                    Service at place of employment, to-wit:
                                    Service on agent. (Specify)
                                    Other Service. (Specify)

John P. Daly, Jr., Esq. #11534-49
GOLITKO & DALY, PC
9450 N. Meridian Street, Ste. 250
Indianapolis, IN 46260
T: (317) 566-9600 / F: (317) 566-9606
john@golitkodaly.com
Counsel forPlaintiff(s)
Case 3:21-cv-00087-RLY-MPB Document 1-1 Filed 05/28/21 Page 3 of 8 PageID #: 7

                                       SHERIFF'S RETURN ON SERVICE OF SUMMONS

           I hereby certify that I have served this summons on the            day of                . 2021:
           (1) By delivering a copy of the Summons and a copy of the complaint to the defendant,


           (2) By Ieaving a copy, and mailing a copy of the Summons and a copy of the complaint at

           which is the dwelling place or usual place of abode of

and mailing a copy;

           (3) Other Service or Remarks:



Sheriffs Costs                                                        Sheriff
                                                          By:
                                                                      Deputy

                                             CLERK'S CERTIFICATE OF MAILING

           I hereby certify that on the        day of           . 2021, 1 mailed a copy of this Summons and a copy of the

complaint to the defendant,                              by                   mail, requesting a return receipt, at the address

furnished by the plaintiff.


                                                                      Clerk of the Circuit Court of MARTIN County
Dated:                        .2021.               By:
                                                                      Deputy

                                          RETURN ON SERVICE OF SUMMONS BY MAIL

           I hereby certify that the attached return receipt was received by me showing that the Summons and a copy of

the complaint mailed to defendant                                                      was accepted by the defendant on the

             day of                       .2021.

           I hereby certify that the attached return receipt was received by me showing that the Summons and a copy of

the complaint was returned not accepted on the                       day of                             .2021.

           I hereby certify that the attached return receipt was received by me showing that the Summons and a copy of

the      complaint    mailed     to    defendant                                                         was     accepted   by

                                                                                 on behalf of said defendant on the

day of                                    .2021.


                                                          Clerk of the Circuit Court of MARTIN County

                                                   By:
                                                          Deputy
Case 3:21-cv-00087-RLY-MPB 51
                           Document 1-1 Filed 05/28/21 Page 4 of 8 PageID
                             C01-2104-CT-000103                             #:4/30/2021
                                                                       Filed:   8       11:36 AII
                                                                                            Clerl
                                          Martin Circuit Court                                    Martin County, Indiana




STATE OF INDIANA              )       IN THE MARTIN CIRCUIT COURT
                              ) SS:   CIVIL DIVISION
COUNTY OF MARTIN              )       CAUSE N0. 51C01-2104-CT-

JOSHUA K. LAKE,
            Plaintiff,

       vs.

FRONTIER COMMUNICATIONS OF
INDIANA, LLC,
            Defendant.

                       APPEARANCE BY ATTORNEY IN A CIVIL CASE

Party Classification: Initiating:     X         Responding:             Intervening:

1.     The undersigned attorney and all attorneys listed on this form now appear in this
case for the following party member(s):

                                          JOSHUA K. LAKE

2.     Applicable attorney information for service as required by Trial Rule 5(B) (2) and for
case information as required by Trial Rules 3.1 and 77(B) is as follows:

NAME:                 John P. Daly, Jr.                           ATTORNEY NO.: 11534-49
ADDRESS:              GOLITKO & DALY, PC                          TELEPHONE:    317.566.9600
                      9450 N. Meridian St., Ste. 250              FACSIMILE:    317.566.9606
                      Indianapolis, IN 46260
EMAILADDREss:         iohnPeolitkodalv.com

3.     There are other party members: Yes _           No     X(Ifyes, list on continuing page.)

4.     Iffirst initiating party filing this case, the Clerk is requested to assign the case the
following Case Type under Administrative Rule 8(b)(3): CT

S.     I will accept service by fax at the above noted number: Yes _           No X

6.   This case involves support issues: Yes                      No   X (Ifyes, supply social security
numbersfor all family members on continuing page.)

7.     There are related cases: Yes _       No X(Ifyes, list on continuation page.)

8.     This form has been served on all other parties. Certificate of Service is attached:
       Yes X No _.
Case 3:21-cv-00087-RLY-MPB Document 1-1 Filed 05/28/21 Page 5 of 8 PageID #: 9




9.    Additional information required by local rule: None.


                                         Hereby submitted,


                                         /S/ lohn P. Dalv Ir., Esq.
                                         John P. Daly, Jr., #11534-49

GOLITKO & DALY, PC
9450 N. Meridian Street, Ste. 250
Indianapolis, IN 46260
317.566.9600 Telephone
317.566.9606 Facsimile
john@golitkodaly.com
Counsel for Plaintiff(s)




                                            2
Case 3:21-cv-00087-RLY-MPB Document 1-1 Filed 05/28/21 Page 6 of 8 PageID
                           51C01-2104-CT-000103                             #: 4/30/2021
                                                                        Filed:  10       11:36 AI1
                                                                                             Clerl
                                           Martin Circuit Court                       Martin County, Indiana




 STATE OF INDIANA                )       IN THE MARTIN CIRCUIT COURT
                                 ) SS:   CIVIL DIVISION
 COUNTY OF MARTIN                )       CAUSE N0. 51C01-2104-CT-

 JOSHUA K. LAKE,
             Plaintiff,                                  )
                             ,                           )


        vs.                                              )
                                                         )

 FRONTIER COMMUNICATIONS OF                              )
 INDIANA, LLC,                                           )
             Defendant.                                  )


                                    COMPLAIIVT FOR DAMAGES

        Comes now the Plaintiff, JOSHUA K. LAKE, by counsel, and for his claim for relief

 against the Defendant, FRONTIER COMMUNICATIONS OF INDIANA, LLC (hereinafter,

 "FRONTIER COMMUNICATIONS"), he alleges and states as follows:

        1.     At all relevant times herein, Joshua K. Lake (hereinafter "JOSHUA") was a

 resident of Shoals, Martin County, Indiana.

        2.     At all relevant times herein, FRONTIER COMMUNICATIONS was a Domestic

 Limited Liability Company engaged in business as an Indiana internet service provider

 with its registered agent located at 135 North Pennsylvania St., Ste. 1610, Indianapolis,

 Marion County, Indiana, 46204.

        3.     That on or about December 2, 2021, JOSHUA was operating his 1995 Ford F-

 350 northbound on SR 450 N. near the intersection of Hickory Ridge Rd. in Martin County,

 Indiana when his vehicle encountered a low hanging utility line that was hanging across SR

 450 N causing his vehicle to flip and leave the roadway. The Plaintiff was trapped inside

 the vehicle and sustained severe and permanent injuries, including but not limited to, a

 traumatic brain injury that caused him to be in a coma, spinal injuries, etc.
t   .
        Case 3:21-cv-00087-RLY-MPB Document 1-1 Filed 05/28/21 Page 7 of 8 PageID #: 11
        1




                   4.      The above described collision was due to the negligent maintenance, repair

            and/or upkeep of the utility line owned and maintained by Defendant, FRONTIER

            COMMUNICATIONS.

                   S.      The careless and negligent actions of the Defendant was the proximate cause

            of the incident noted above.

                   6.      As a direct and proximate result of Defendant's negligence the Plaintiff has

            suffered severe and permanent injuries; has incurred hospital, medical and prescription

            expenses; has suffered physical and emotional pain; has missed opportunities to enjoy life;

            has lost wages; and will continue to incur such losses and damages.

                   WHEREFORE, the Plaintiff prays for judgment against the Defendant in an amount

            which will reasonably and fairly compensate him for all the losses and damages he has

            incurred to date and will incur in the future, for the cost of this action and for all other relief

            just and proper in the premises.

                                              REQUEST FOR JURY TRIAL

                   Plaintiff, by counsel, pursuant to Rule 38(b) of the Indiana Rules of Trial Procedure,

            requests that this case be tried by jury.



                                                         Respectfully submitted,

                                                         /s/ lohn P. Dal~. 1r., Escl.
                                                         John P. Daly, Jr., Esq. #11534-49
                                                         Counsel for Plaintiff(s)

            GOLITKO & DALY, PC
            9450 N. Meridian St., Ste. 250
            Indianapolis, IN 46260
            317.566.9600 Telephone
            317.566.9606 Facsimile
            iohn golitkodal,y.com

                                                            2
                Case 3:21-cv-00087-RLY-MPB Document 1-1 Filed 05/28/21 Page 8 of 8 PageID #: 12
                                                                             ~- -1r3~~ 4F;f~

  ® G ® L! T K®&D                                                           ~
                                                                       OL 3.~~
                                                                                 ~

                                                                                               o ~
                                                                                                                d~~~
                                                                                                         * ~y ©~3S ~®$`~bq~~
  ~      W O R K • INJURY • L A\                                                 ~
                                                                                          _
                                                                                 25                     02 7H              $ 007• t 6®
                                        7019 11,20   (](J(]2   2325 5314         U-                     0001 311445    APR 30 2021
                                                                                                        MAILED FROM ZIP CODE 46260
945o N. Meridian Street, Suite 250
Indianapolis, IN 46z6o




                                              Frontier Communications of Indiana
                                              C/0 Corp. Service Co. - Reg. Agent
                                              135 North Pennsylvania St., Ste. 1610
                                              Indianapolis, IN 46204



                                                                                        11)1;llij,i~li~~f flltl:i l)1~111,11E~!
